 
Exhibit 10.1
 
EXPANDED PUT RIGHT AGREEMENT


 
THIS EXPANDED PUT RIGHT AGREEMENT (this “Agreement”), dated as of January 4,
2011, is by and between ENER1, INC., a Florida corporation (“Ener1”), and
INVESTINOR AS, a Norwegian investment company (the “Holder”).
 
A.           The Holder is a holder of shares of Series B Convertible Preferred
Stock (the “Series B Shares”) of Think Holdings AS (“Think”).
 
B.           Ener1, the Holder and the other shareholders of Think Holdings, AS
(“Think”) are party to the Amended and Restated Shareholders Agreement, dated as
of August 3, 2010 (the “Shareholders Agreement”).
 
C.           Under the Shareholders Agreement, holders that purchased Series B
Shares in the second and most recent round of Series B financing by Think (such
shares, the “Second Tranche Shares”) have a “put right”; that is, the right to
request Ener1 to accept an exchange of (i) such Second Tranche Shares and (ii)
one-half of the Warrants to purchase Series B Shares (the “Series B
Warrants”) that they acquired with their Second Tranche Shares for restricted
shares of Ener1 common stock (the “Ener1 Shares”).
 
D.           The Holder holds additional Series B Shares that it acquired in the
initial round of Series B financing by Think (such shares, the “First Tranche
Shares”), and Ener1 has agreed to expand the put right for the Holder to cover
the First Tranche Shares for Ener1 Shares, provided that the Holder (i) funds
Think not less than an additional US$2.0 million in bridge
financing  contemporaneously herewith so that the aggregate amount of additional
funding by Holder is not less than US$2.5 million (the “Additional Funding”),
(ii) waives its existing special rights under Section 10 of the Shareholders
Agreement, and (iii) subject to the board approval of the Holder and the board
approval of Think, the Holder shall have the right to invest between US$3 – 7
million of new money into Think over the next 12 months from the date of this
Agreement.
 
E.           The Additional Funding will, in connection with an anticipated
equity financing by Think, be converted into Series B Shares (or other Think
equity securities issued in such equity financing), and Ener1 has agreed to
expand the put right for the Holder to cover the Series B Shares (or other Think
equity securities) evidencing the Additional Funding (the “Additional Funding
Securities”) for restricted Ener1 Shares.
 
In consideration of the mutual promises made herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Ener1 and the Holder hereby agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
1.           EXPANDED PUT RIGHT; WAIVER OF INVESTINOR SPECIAL RIGHTS.
 
1.1           Exchange Ratio; Registration of Ener1 Shares.
 
(a)           Provided that the Holder has funded Think not less than US$2.5
million in Additional Funding and subject to the terms and conditions set forth
herein, the Holder may, at any time prior to 5 p.m., New York City time, May 5,
2011, exercise it put right described herein (the “Put Right”) at the exchange
ratio described below:
 
 
(i)
for each Second Tranche Unit (as defined below) delivered to Ener1, the Holder
will be entitled to receive a number of Ener1 Shares equal to the quotient of
(x) the then current US dollar equivalent of NOK 10 divided by (y) the Ener1
Share Price (as defined in the Shareholders Agreement).  As used herein, the
term “Second Tranche Unit” means (i) one Second Tranche Share and (ii) one-half
of the number of Series B Warrants that the Holder received for the purchase of
one Second Tranche Share;



 
(ii)
for each First Tranche Unit (as defined below) delivered to Ener1, the Holder
will be entitled to receive a number of Ener1 Shares equal to the quotient of
(x) the then current US dollar equivalent of NOK 10 divided by (y) the Ener1
Share Price.  As used herein, the term “First Tranche Unit” means (i) one First
Tranche Share and (ii) the lesser of one-half of the number of Series B Warrants
that the Holder received for the purchase of one Second Tranche Share and the
actual number of Series B Warrants then owned by the Holder; and



 
(iii)
for each Additional Funding Share Unit (as defined below) delivered to Ener1,
the Holder will be entitled to receive a number of Ener1 Shares equal to the
quotient of (x) the then current US dollar equivalent of NOK 10 divided by (y)
the Ener1 Share Price.  As used herein, the term “Additional Funding Share Unit”
means (i) one Series B Share received by the Holder in connection with the
Additional Funding (whether by purchase or conversion of a promissory note) and
(ii) the lesser of one-half of the number of Series B Warrants that the Holder
received for the purchase of one Second Tranche Share and the actual number of
Series B Warrants then owned by the Holder.



 
(b)           The Holder shall be permitted to exercise up to but not more than
US$3 million of the Put Right in any 30 day period.  That is, Ener1 will not be
obligated to issue Ener1 Shares having an aggregate Ener1 Share Price of more
than US$3 million in any 30 day period in connection with an exercise of the Put
Right.
 
 
2

--------------------------------------------------------------------------------

 
 
1.2           Delivery of Series B Shares, Series B Warrants and Additional
Funding Securities.  The Series B Shares and Series B Warrants shall be deemed
delivered to Ener1 upon the deposit of such Put Shares and Series B Warrants
into the VPS account of Ener1 bearing the number 11830.0030913.  In order to
facilitate such deposits, the Holder shall execute written instructions as may
be reasonably requested by Ener1 to effectuate the transfer of the First Tranche
Shares, Second Tranche Shares and Series B Warrants into Ener1’s VPS
accounts.  The Holder shall, with the assignment of its Series B Shares to
Ener1, assign all of its rights and privileges as a holder of such Series B
Shares under the Shareholders Agreement and otherwise to Ener1, including,
without limitation, its right to vote such shares and appoint directors to the
Think board.
 
1.3           Delivery of Ener1 Shares.  Ener1 shall deliver a certificate
evidencing the number of Ener1 Shares issuable to the Holder under Section 1.1
no later than ten business days after the delivery of the corresponding Series B
Shares, Series B Warrants and Additional Funding Securities in accordance with
Section 1.2.  Ener1 shall undertake to register the Ener1 Shares issuable in
connection with the Put Right as promptly as practicable so that the Holder will
be permitted to sell the Ener1 Shares it receives in connection with a Put Right
within 15 business days of the receipt of such shares by the Holder.  In order
to facilitate such registration, Ener1 and the Holder will cooperate in good
faith in connection with such registration process and enter into such
agreements as may be reasonably necessary to effectuate such registration on a
timely basis.  The Holder acknowledges and agrees that Ener1’s obligation to
effectuate the foregoing registration is subject to any restrictions and delays
that may be imposed on Ener1 under applicable securities laws and regulators and
contracts to which Ener1 may be a party.
 
1.4           Further Assurances.  If the Holder exercises any of the rights
contained in this Section 1, the Holder will promptly execute such documents and
take such other actions reasonably necessary to expeditiously carry out the
intent of the foregoing provisions, including an exchange agreement that
contains accredited investor representations required by Ener1 in order to issue
its restricted shares in compliance with U.S. securities laws.
 
1.5           Waiver of Special Rights.  The Holder hereby waives, and agrees to
take any further actions necessary to waive, all of its rights under Section 10
of the Shareholders Agreement.  The Holder shall, upon the request of Ener1 or
Think, execute such documents and take such other actions reasonably necessary
to expeditiously carry out the intent of this waiver.  Ener1 acknowledges and
understands that the waiver given by the Holder under this Section 1.5 was in
partial consideration for the registration rights described in Section 1.3.  If,
in connection with the transactions contemplated in the term sheet attached
hereto as Appendix 1, Ener1 registers Ener1 Shares issued to other shareholders
of Think on terms that are the same or more favorable than what is provided to
the Holder under Section 1.3, or grants them put rights that are more favorable
than what is given to the Holder under this Agreement, the Holder’s waiver under
this Section 1.5 shall be rescinded unless and until Ener1 is able to provide
the Holder improved rights under this Agreement that are reasonably satisfactory
to the Holder.  If Ener1 breaches its obligations under this Agreement and the
Holder is unable to exercise the Put Right in full in accordance with this
Agreement, the Holder’s waiver under this Section 1.5 shall be rescinded, and
the Holder shall be entitled to exercise any and all remedies against Ener1 to
compensate it for any damages incurred as a result of such breach.
 
1.6           Additional Investments by the Holder in Think.  The Holder shall
have the right to invest between US$3 – 7 million of new money into Think over
the next 12 months from the date of this Agreement, provided that such
investment shall be subject to the board approval of the Holder and the board of
Think.
 
 
3

--------------------------------------------------------------------------------

 
 
2.           REPRESENTATIONS AND WARRANTIES OF THE HOLDER.
 
The Holder hereby represents and warrants to Ener1 and agrees with Ener1 that,
as of the date hereof:
 
2.1                      Authorization; Enforceability.  The Holder is duly and
validly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization with the requisite corporate
power and authority to acquire the Ener1 Shares as contemplated herein and to
execute and deliver this Agreement.  This Agreement constitutes the Holder’s
valid and legally binding obligation, enforceable in accordance with its terms,
subject to (i) applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws of general application relating
to or affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity.
 
2.2           No Conflicts.  The execution and performance of this Agreement do
not conflict in any material respect with any agreement to which the Holder is a
party or is bound thereby, any court order or judgment applicable to the Holder,
or (if the Holder is an entity) the constituent documents of the Holder.
 
 
3.           REPRESENTATIONS AND WARRANTIES OF ENER1.  Ener1 hereby represents
and warrants to the Holder and agrees with the Holder that, as of the date
hereof:
 
3.1                      Organization, Good Standing and Qualification.  Ener1
is duly organized, validly existing and in good standing under the laws of the
State of Florida and has all requisite power and authority to carry on its
business as now conducted.
 
3.2                      Authorization; Consents.  Ener1 has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement.  All corporate action on the part of Ener1 necessary for the
authorization, execution and delivery of, and the performance by Ener1 of its
obligations under, this Agreement has been taken, and no further consent or
authorization of Ener1 or its board of directors is required.
 
 
4

--------------------------------------------------------------------------------

 
 
3.3                      Enforcement.  This Agreement has been duly executed and
delivered by Ener1 and constitutes the valid and legally binding obligation of
Ener1, enforceable against it in accordance with its terms, subject to (i)
applicable bankruptcy, insolvency, fraudulent transfer, moratorium,
reorganization or other similar laws of general application relating to or
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity.
 
 
4.           MISCELLANEOUS.
 
4.1           Survival; Severability.  The representations, warranties and
covenants made by the parties herein shall survive the execution of this
Agreement. In the event that any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided that in such case the parties shall negotiate in good faith
to replace such provision with a new provision which is not illegal,
unenforceable or void, as long as such new provision does not materially change
the economic benefits of this Agreement to the parties.
 
4.2           Successors and Assigns.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors, heirs and permitted assigns of the parties.  Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and permitted assigns any
rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement. No party may assign
its rights or obligations under this Agreement.  For the avoidance of doubt,
none of the shareholders of Think other than the Holder and Ener1, nor Think
itself, shall have any rights or obligations under this Agreement.
 
4.3           Injunctive Relief.  Each party acknowledges and agrees that a
breach by such party of such party’s obligations hereunder will cause
irreparable harm to the other parties and that the remedy or remedies at law for
any such breach will be inadequate and agrees, in the event of any such breach,
in addition to all other available remedies, such other parties shall be
entitled to an injunction restraining any breach and requiring immediate and
specific performance of such obligations without the necessity of showing
economic loss or the posting of any bond.
 
4.4           Governing Law; Jurisdiction.  This Agreement shall be governed by
and construed under the laws of the State of New York applicable to contracts
made and to be performed entirely within the State of New York. Each party
hereby irrevocably submits to the non-exclusive jurisdiction of the state and
federal courts sitting in the County of New York, New York for the adjudication
of any dispute hereunder or in connection herewith or with any transaction
contemplated hereby and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that such party is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper.  Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address in effect
for notices to such party under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.
 
 
5

--------------------------------------------------------------------------------

 
 
4.5           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.  This Agreement may be
executed and delivered by facsimile or email transmission.
 
4.6           Headings.  The headings used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.
 
4.7           Notices.  Any notice, demand or request required or permitted to
be given by Ener1 or the Holder pursuant to the terms of this Agreement shall be
in writing and shall be deemed delivered (i) when delivered personally or by
verifiable facsimile transmission, unless such delivery is made on a day that is
not a business day, in which case such delivery will be deemed to be made on the
next succeeding business day and (ii) on the next business day after timely
delivery to an overnight courier, in accordance with the notice information set
forth beneath the respective party’s signature to this Agreement, or as shall be
designated by such party in writing to the other party in accordance with this
Section 4.7.
 
4.8           Expenses.  Ener1 and the Holder shall pay all costs and expenses
that such party incurs in connection with the negotiation, execution, delivery
and performance of this Agreement.
 
4.9           Entire Agreement; Amendments.  This Agreement constitutes the
entire agreement between or among the parties with regard to the subject matter
hereof and thereof, superseding all prior agreements or understandings, whether
written or oral, between or among the parties.  Except as expressly provided
herein, neither this Agreement nor any term hereof may be amended except
pursuant to a written instrument executed by Ener1 and the Holder, and no
provision hereof may be waived other than by a written instrument signed by the
party against whom enforcement of any such waiver is sought.  Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.
 


 
[Signature Pages to Follow]
 
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first-above written.
 
ENER1, INC.
HOLDER:
 

INVESTINOR AS
            By:
/s/ Charles Gassenheimer
By:
/s/ Geirone Kjesbo     Name:  Charles Gassenheimer   Name:  Geirone Kjesbo    
Title:  CEO   Title:  CEO            

 
 
 
 
 
Notice Address:
1540 Broadway, Suite 25C
New York, NY 10036
Attn:  Chief Executive Officer
Tel:  (212) 920-3500
Fax:  (212) 920-3510
Notice Address:
[Address]
Attention:  ______________
Telephone: ______________
Facsimile:  ______________
 

 
 
Signature Page to Expanded Put Right Agreement


 
7

--------------------------------------------------------------------------------

 
 


 